DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed October 22, 2020.  Claim 1 has been amended.  Claim 5 is identified as amended, however it is noted that the amendment to claim 5 was previously presented.  Claims 1 and 3-13 are currently pending and under examination.

This application claims priority to U.S. Provisional Application No. 62/437886, filed December 22, 2016.


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manikan et al. (Identification of significant medium components that affect docosahexaenoic acid production by Schizochytrium sp. SW1, AIP Conference Proceedings 1571, 277 (2013) – Previously Presented), as evidenced by DNA Data Bank of Japan (DDBJ) (Accession number KF500513, Schizochytrium sp. SW1, Manikan et al., Docosahexaenoic acid production by a new marine isolate, Schizochytrium sp. SW1, Submitted 2013 – Previously Presented).
With regard to claim 1, Manikan et al. teach a culture comprising: a) Schizochytrium sp. SW1, which is a lipid-producing eukaryotic microorganism with an 18S sequence, wherein the 18S sequence has about 99.7% identity (5 mismatches total), which is at least 99% identity, to instant SEQ ID NO: 1, which includes 57 potential substitutions per the sequence listing (Abs.; DDBJ sequence of Schizochytrium sp. SW1; see attached annotated alignment noting Applicant’s substitutions in SEQ ID NO:1); and b) production medium containing sea salt, glucose, yeast extract, and monosodium glutamate (MSG), which includes a carbon source and a nitrogen source, and thus, is a heterotrophic medium (see Spec., p. 10, Line 12-13), that provides the result of Schizochytrium sp. SW1 having a lipid profile comprising long chain fatty acids (LCFAs), including specifically DHA (Abs.; p. 275, Material and Methods, Organisms and Culture Conditions, Para. 1; Fig. 1; Table 1).  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the heterotrophic medium results in a simple lipid profile that comprises triglycerides, and wherein greater than 95% of the Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
Alternatively, Manikan et al. teach the use of heterotrophic media with a variety of components, where the choice of components provides for differences in LCFA, including DHA, composition (see Abs.; p. 275, Material and Methods, Organisms and Culture Conditions, Para. 1; Fig. 1; Table 1).  As such, it would have been obvious to one of ordinary skill in the art to utilize a heterotrophic medium that results in the production of triglycerides with the desired composition, including where greater than 95% of the triglycerides are comprised of myristic acid, palmitic acid, docosapentaenoic acid n-6, and docosahexaenoic acid, as Schizochytrium sp. SW1 share over 99% identity with SEQ ID NO: 1, and therefore is necessarily capable of producing these triglycerides.
With regard to claim 3, as noted previously, Manikan et al. teach all components present in the culture of claim 1, including the microorganism Schizochytrium sp. SW1 and heterotrophic medium as claimed.  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the simple lipid profile comprises less than 3% each of lauric acid, pentadecylic acid, palmitoleic acid, margaric acid, stearic acid, vaccenic acid, oleic acid, γ-linolenic acid, α-linolenic acid, stearidonic acid, arachidic acid, dihomo-γ-linolenic acid, arachidonic acid, eicosapentaenoic acid, behenic acid, docosatetraenoic acid, docosapentaenoic acid n3, and lignoceric acid, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
	Regarding claim 4, no short chain fatty acids are taught by Manikan et al. as being present in the lipid profile of Schizochytrium sp. SW1 (see Table 1).  Additionally, as Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the simple lipid profile comprises less than 0.02% short chain fatty acids, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
With regard to claim 5, Manikan et al. teach that the lipid profile of Thraustochytrids, which include Schizochytrium sp. SW1, comprise as much as 35% DHA (Para. 30-32), which is fully encompassed within at least 35% DHA in the triglycerides in the total fatty acids.  Additionally, as Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the simple lipid profile comprises at least 35% DHA, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
With regard to claims 6-8, as noted, Manikan et al. teach all components present in the culture of claim 1, including the microorganism Schizochytrium sp. SW1 and heterotrophic medium as claimed.  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the results of claims 6-8, that the heterotrophic medium results in production of at least 20% protein, at least 20%-40% protein, and at least about 40% protein, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
Regarding claims 9-11, as noted previously, Manikan et al. teach all components present in the culture of claim 1, including the microorganism Schizochytrium sp. SW1 and heterotrophic medium as claimed.  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the heterotrophic medium results in production of at least about 10% DHA, and at least 30% or at least 40% palmitic acid, would naturally flow Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.
With regard to claims 12 and 13, as noted, Manikan et al. teach all components present in the culture of claim 1, including the microorganism Schizochytrium sp. SW1 and heterotrophic medium as claimed.  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result of claims 12 and 13, that the heterotrophic medium results in production of one or more carotenoids, including where the carotenoid is β-carotene, and the β-carotene comprises at least 95% of the total carotenoids, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.

Response to Arguments

Applicant urges that in Examiner’s alignment of SEQ ID NO: 1 with that of Schizochytrium sp. SW1, there were 1705 matches and 61 mismatches, which is a percent identity of 96.5%, which is less than 99% as now claimed.  Additionally, the 18S sequence of Schizochytrium sp. SW1 is used for classification of the microorganism and is not associated with the lipid profile of the microorganism, therefore the art fails to disclose a microorganism with a simple lipid profile comprising triglycerides as claimed. 
Applicant’s arguments have been fully considered, but have not been found persuasive.  
Referring to the attached annotated alignment noting Applicant’s substitutions in SEQ ID NO:1, it is noted that of the 57 possible substitutions of “N” present in SEQ ID NO: 1, only one bp (position 1026) is misaligned.  Further, only 5 misalignments are present over the entirety of the 1767 bp length sequence as seen in the annotated alignment which compares SEQ ID NO: 1 Schizochytrium sp. SW1.  Thus there is a percent identity of 99.7% (1762/1767), which is fully encompassed within at least 99%.  
The use of the 18S sequence of Schizochytrium sp. SW1 for classification in the art does not alter the percent identity of the match with SEQ ID NO: 1.  As Schizochytrium sp. SW1 and the heterotrophic medium cannot be separated from their properties, the result that the heterotrophic medium results in a simple lipid profile that comprises triglycerides, and wherein greater than 95% of the triglycerides are comprised of myristic acid, palmitic acid, docosapentaenoic acid n-6, and docosahexaenoic acid, would naturally flow from bringing Schizochytrium sp. SW1 and the heterotrophic medium into contact as taught by Manikan et al.

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653